Exhibit 16.1 May 9, 2011 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE: GSP-2, Inc. File Ref. No. 000-27195 We have read the statements of GSP-2, Inc. pertaining to our film included under Item 4.01 of Form 8-K dated May 4, 2011 and agree with such statements as they pertain to our firm. Regards, By: /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
